Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1 and 13 are independent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamen et al., Patent No.: US 7,062,756 (Kamen). 

Kamen teaches:
Claim 1.	One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause performance of operations comprising:
updating a data cache based on a first object type at least by: (col. 2, ll. 24-33; col. 3, ll. 15-37, col. 4, ll. 1-51, col. 5, ll. 4-26, usage pattern such as “one page may display names of customers only (using Customer object) and allow a user to select a button to display orders associated with a specific customer. Another page may display orders associated with a specific customer (using Order and Customer objects) and allow a user to select a button to display details about a specific order. Another page may display details about a specific order (using Order, Line Item, Product, Customer, and Employee objects) and allow the user to make changes to the order” is used for determining “a set of objects to pre-fetch and cache on the client and the attributes to preload in the objects”)
identifying a first data retrieval relationship stored in metadata and associated with the first object type; (col. 5, ll. 4-41, collected information about the object usage in the form of “a graph of objects and attributes” is a metadata that shows object usage patterns and relationships; the information is used for retrieving attributes of a related/second object) 
analyzing the first data retrieval relationship to determine that records of a second object type are to be retrieved for updating the data cache based on records of the first object type; (col. 4, ll. 33-50; col. 5, ll. 4-26, collected information about the object usage is a metadata that shows object usage patterns and relationships; the information is used/analyzed for determining “a set of objects and attributes to pre-fetch and store in the client cache 60”; based on criteria such as “similarity in usage patterns of attributes of the same or different objects”; for example, record of a first object such as “Customer object” has to be updated by retrieving attributes from a second object such as “Order object” for displaying “orders associated with a specific customer” )
identifying a first plurality of values, from a respective first plurality of records of the first object type, corresponding to a first field of the first object type, wherein the first plurality of values comprise a first value and a second value; (col. 4, ll. 1-18, an object such as Customer, as illustrated in fig. 2 have plurality of values for attributes/fields “such as first name, last name, billing address, and credit card number”) 
generating a first set of one or more queries to retrieve: (col. 5, ll. 27-41, “The client runtime 65 sends the list of objects and attributes (query) to be pre-fetched to a server runtime that actually retrieves the data”)
( a) a first subset, of a second plurality of records of the second object type, that include the first value in relation to a second field of the second object type; (col. 4, ll. 1-18; col. 4, ll. 33-50, displaying an order with respect to a specific customer requires querying the database using the specific information/fields about the customer/first value for retrieving an order/second value that placed by the customer) 
 (b) a second subset, of the second plurality of records of the second object type, that include the second value in relation to the second field of the second object type; (col. 4, ll. 1-18; col. 4, ll. 33-50, an order/second value placed by a specific customer includes values for attributes/fields such as Date, Status, Quantity, Discount, etc.) 
executing the first set of one or more queries to retrieve the first subset and the second subset of the second plurality of records; and (col. 5, ll. 27-41, retrieving data requires executing the query: “The client runtime 65 sends the list of objects and attributes (query) to be pre-fetched to a server runtime that actually retrieves the data”)
updating the data cache with the first subset and the second subset of the second plurality of records. (col. 4, ll. 33-50, col. 5, ll. 27-41, cache is populated/updated by pre-fetched data records/the first subset and the second subset of the second plurality of records) 

Claim 13.	A method of recursive data traversal comprising:
updating a data cache based on a first object type at least by: (col. 2, ll. 24-33; col. 3, ll. 15-37, col. 4, ll. 1-51, col. 5, ll. 4-26, usage pattern such as “one page may display names of customers only (using Customer object) and allow a user to select a button to display orders associated with a specific customer. Another page may display orders associated with a specific customer (using Order and Customer objects) and allow a user to select a button to display details about a specific order. Another page may display details about a specific order (using Order, Line Item, Product, Customer, and Employee objects) and allow the user to make changes to the order” is used for determining “a set of objects to pre-fetch and cache on the client and the attributes to preload in the objects”)
identifying a first data retrieval relationship stored in metadata and associated with the first object type; (col. 5, ll. 4-41, collected information about the object usage in the form of “a graph of objects and attributes” is a metadata that shows object usage patterns and relationships; the information is used for retrieving related second objects) 
analyzing the first data retrieval relationship to determine that records of a second object type are to be retrieved for updating the data cache based on records of the first object type; (col. 4, ll. 33-50; col. 5, ll. 4-26, collected information about the object usage is a metadata that shows object usage patterns and relationships; the information is analyzed for determining “a set of objects and attributes to pre-fetch and store in the client cache 60”;  based on criteria such as “similarity in usage patterns of attributes of the same or different objects”; for example, record of a first object such as “Customer object” has to be updated by retrieving attributes from a second object such as “Order object” for displaying “orders associated with a specific customer” )
identifying a first plurality of values, from a respective first plurality of records of the first object type, corresponding to a first field of the first object type, wherein the first plurality of values comprise a first value and a second value; (col. 4, ll. 1-18, an object such as Customer, as illustrated in fig. 2 have numerous attributes/fields “such as first name, last name, billing address, and credit card number”) 
generating a first set of one or more queries to retrieve: (col. 5, ll. 27-41, “The client runtime 65 sends the list of objects and attributes (query) to be pre-fetched to a server runtime that actually retrieves the data)
( a) a first subset, of a second plurality of records of the second object type, that include the first value in relation to a second field of the second object type; (col. 4, ll. 1-18; col. 4, ll. 33-50, displaying an order with respect to a specific customer requires querying the database using the specific information/fields about the customer for retrieving an order that placed by the customer) 
 (b) a second subset, of the second plurality of records of the second object type, that include the second value in relation to the second field of the second object type; (col. 4, ll. 1-18; col. 4, ll. 33-50, an order placed by a specific customer includes values for attributes/fields such as Date, Status, Quantity, Discount, etc.) 
executing the first set of one or more queries to retrieve the first subset and the second subset of the second plurality of records; and (col. 5, ll. 27-41, retrieving data requires executing the query: “The client runtime 65 sends the list of objects and attributes (query) to be pre-fetched to a server runtime that actually retrieves the data”)
updating the data cache with the first subset and the second subset of the second plurality of records. (col. 4, ll. 33-50, col. 5, ll. 27-41, cache is populated/updated by pre-fetched data records/the first subset and the second subset of the second plurality of records) 

Claim 2.	The one or more non-transitory machine-readable media of Claim 1, wherein the operations further comprise:
prior to identifying the first plurality of values:
executing a query for all records of the first object type to retrieve the first plurality of records of the first object type. (col. 4, ll. 1-50, “one page may display names of customers only (using Customer object) and allow a user to select a button to display orders associated with a specific customer” indicates that a query is executed for displaying all customer before identifying information/values related to all customers)
Claim 14 is rejected under the same rationale as claim 2.

Claim 3.	The one or more non-transitory machine-readable media of Claim 2, wherein retrieving the first plurality of records is agnostic regarding the first object type. (col. 5, ll. 57-67, usage pattern is learned and derived based on intercepting and monitoring operations “related to objects on the client-side of the application” regardless of the object type and “without changing the application sematic”)
Claim 15 is rejected under the same rationale as claim 3.

Claim 4.	The one or more non-transitory machine-readable media of Claim 1, wherein the one or more queries are agnostic regarding the second object type. (col. 5, ll. 57-67, usage pattern is learned and derived based on intercepting and monitoring operations “related to objects on the client-side of the application” regardless of the object type and “without changing the application sematic”; based on the observation, the client runtime generates query/a list of objects and attributes for retrieval in col. 5, ll. 40-42)  
Claim 16 is rejected under the same rationale as claim 4.

Claim 5.	The one or more non-transitory machine-readable media of Claim 1, responsive to updating the data cache with the first subset and the second subset of the second plurality of records of the second object type, recursively updating the data cache based on the second object type at least by:
identifying a second data retrieval relationship stored in metadata and associated with the second object type; (col. 5, ll. 4-41, collected information about the object usage in the form of “a graph of objects and attributes” is a metadata that shows object usage patterns and relationships; the relationship is learned and can be a first, second, third, etc., relationships ; the information is used for retrieving attributes of a related object)
analyzing the second data retrieval relationship to determine that records of a third object type are to be retrieved for updating the data cache based on records of the second object type; (col. 4, ll. 33-50; col. 5, ll. 4-26, collected information about the object usage is a metadata that shows object usage patterns and relationships; the information is analyzed for determining “a set of objects and attributes to pre-fetch and store in the client cache 60”;  based on criteria such as “similarity in usage patterns of attributes of the same or different objects”; for example, record of a first object such as “Customer object” has to be updated by retrieving attributes from a second object such as “Order object” for displaying “orders associated with a specific customer” )
identifying a second plurality of values, from the first subset and second subset of the second plurality of records of the second object type, wherein the second plurality of values comprise a third value and a fourth value; (col. 4, ll. 1-18, an object such as Customer, as illustrated in fig. 2 have multiple attributes/fields “such as first name, last name, billing address, and credit card number”) 
generating a second set of one or more queries to retrieve: (col. 5, ll. 27-41, “The client runtime 65 sends the list of objects and attributes (query) to be pre-fetched to a server runtime that actually retrieves the data”)
( a) a first subset, of a third plurality of records of the third object type, that include the third value in relation to a third field of the third object type; (col. 4, ll. 1-18; col. 4, ll. 33-50, displaying an order with respect to a specific customer requires querying the database using the specific information/fields about the customer/first value for retrieving an order/second value that placed by the customer) 
(b) a second subset, of the third plurality of records of the third object type, that include the fourth value in relation to the third field of the third object type; (col. 4, ll. 1-18; col. 4, ll. 33-50, an order/second value placed by a specific customer includes values for attributes/fields such as Date, Status, Quantity, Discount, etc.)
executing the second set of one or more queries to retrieve the first subset and the second subset of the third plurality of records; and (col. 5, ll. 27-41, retrieving data requires executing the query: “The client runtime 65 sends the list of objects and attributes (query) to be pre-fetched to a server runtime that actually retrieves the data”)
updating the data cache with the first subset and the second subset of the third plurality of records. (col. 4, ll. 33-50, col. 5, ll. 27-41, cache is populated/updated by pre-fetched data records/the first subset and the second subset of the third plurality of records)
Claim 17 is rejected under the same rationale as claim 5.

Claim 6.	The one or more non-transitory machine-readable media of Claim 1, wherein the one or more queries are based on metadata relating the second object type to the first object type. (col. 5, ll. 4-41, collected information about the object usage in the form of “a graph of objects and attributes” is a metadata that shows object usage patterns and relationships; the list of objects and attributes for retrieval/query is based on identified relationship between objects as shown in fig. 2 and col. 2, ll. 24-33; col. 3, ll. 15-37, col. 4, ll. 1-8, col. 4, ll. 51)
Claim 18 is rejected under the same rationale as claim 6.

Claim 7.	The one or more non-transitory machine-readable media of Claim 1, wherein retrieving the first subset and the second subset of the second plurality of records are performed prior to a request for a record of the second plurality of records by a user. (col. 5, ll. 27-41, the list of objects and attributes/ the first subset and the second subset of the second plurality of records is pre-fetched before a request for a record by a user)
Claim 19 is rejected under the same rationale as claim 7.

Claim 8.	The one or more non-transitory machine-readable media of Claim 1, wherein retrieving the first subset and the second subset of the second plurality of records includes specifying a uniform resource locator (URL) to access at least one of the first plurality of records from a datastore. (col. 5, ll. 27-41, wherein, a URL is used for accessing at least one of the first plurality of records from a datastore) 

Claim 11.	The one or more non-transitory machine-readable media of Claim 1, wherein the first subset, of the second plurality of records of the second object type, is statically linked to the first plurality of records of the first object type. (col. 4, ll. 18, relationships/links among objects depends on business logic associated with object, in exemplary figure 2, relationships between objects are represented statically)

Claim 12.	The one or more non-transitory machine-readable media of Claim 1, wherein the first subset, of the second plurality of records of the second object type, is dynamically linked to the first plurality of records of the first object type.  (col. 5, ll. 4-26, wherein  “the structure of the object graph sent from the server to the client, the place of the object in the object graph sent between the server and the client” indicates that a perfected object/attribute is dynamically linked to the first plurality of records of the first object type)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamen in view of Bernstein et al., Patent No.: US 6,728,726 (Bernstein). 

Claim 9.	Kamen taught the one or more non-transitory machine-readable media of Claim 1, Kamen did not specifically each: creating second persistence entities to represent each of the second plurality of records.
Bernstein teaches creating second persistence entities to represent each of the second plurality of records in col. 9, ll. 34-41, col. 11, l. 62-col. 12, l. 12 and col. 14, ll. 5-63 wherein each of the second plurality of records are represented as persistence entities/instances of a COM class: “the predefined query that retrieves objects that are instances of a class or type is the "Objectlnstances" function, which returns objects that are COM (Microsoft Component Object Model) objects and are either instances of a particular class or instances of any class that supports a given interface… COM can generally be defined as a specification for object data structures and an API that allows software objects to communicate and interact with each other and to be dynamically interchanged”.
Both Kamen (col. 2, ll. 9-16) and Bernstein (Abs.) provide for prefetching and caching of persistent object data; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing creating second persistence entities to represent each of the second plurality of records because doing so would provide for an alternative representations of objects and their attributes for reaching the same predictive result of prefetching objects which are related to a requested object.

Claim 10.	The one or more non-transitory machine-readable media of Claim 9, wherein:
each of the first plurality of records are represented by first persistence entities; and col. 9, ll. 34-41, col. 11, l. 62-col. 12, l. 12 and col. 14, ll. 5-63 wherein objects including the first plurality of records are represented by persistence entities: instances of a COM class)
a same set of executable instructions processes the first plurality of records according to the first persistence entities as processes the second plurality of records according to the second persistence entities. (col. 12, ll. 60-67, same instruction that retrieves a first object, prefetches the second related objects)
Claim 20 is rejected under the same rationale as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harter et al. , Patent No.: US 7,165,075:
col. 13-14: “Relationships between entities or objects…are categorized into either “associations' or “compositions.' Associations are a weaker form of relationship than compositions. Associations describe a dependency from an object to some other object. Compositions describe parent-child relationships where a child’s lifetime is bounded by that of its parent… the method includes receiving a query which results in a request for object X to be retrieved…When requesting a given object X, all associations from X to other objects are faulted on demand…all compositions from X to other objects are eager loaded. Both of these two rules are “recursive,” meaning that the same two rules apply to any eager loaded objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159